Citation Nr: 1732920	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-27 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matter was previously remanded by the Board in July 2015.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The presumption of soundness on entry to service as to a right knee disability has not been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).

2.  The presumption of soundness on entry to service as to a left knee disability has not been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).

3.  The Veteran's right knee disability is etiologically related to service.

4.  A chronic left knee disability was not present in service or within one year of service separation, and there has been no demonstration by competent clinical, or credible lay, evidence of record that left knee disability is etiologically related to, or chronically aggravated by, the Veteran's military service.

5.  The Veteran has PTSD due to the in-service stressor.


CONCLUSIONS OF LAW

1.  The presumption of soundness on entry to service as to a right knee disability has not been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).

2.  The presumption of soundness on entry to service as to a left knee disability has not been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).

3.  The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

4.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable decision herein with respect to the issues of entitlement to service connection for a right knee disability and PTSD, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA for these issues are moot.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice.  The Board also finds that a February 2013 notice letter complies with the requirements of 38 U.S.C.A. § 5103 (a), and afforded the Veteran a meaningful opportunity to participate in the development of his service-connection claim of a left knee disability.  Accordingly, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b) for the service connection claim of a left knee disability were met. 

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence, to include service treatment records (STRs) and post-service treatment records has been obtained.  Pursuant to the July 2015 Board remand, the Veteran was provided another VA examination in October 2016.  The Board finds that the VA examination is adequate for adjudication purposes.  The examination was performed by a medical professional based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiner provided an adequately supported rationale as to the basis of his speculative opinion.  The examiner stated that due to the lack of objective evidence and due to the lapsed time between injury in service and a current disability, the examiner could not resort to an opinion without speculation.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court also held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  Since the examiner has provided such a sufficient explanation, the Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination has been met for the claim.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Presumption of Soundness

There is an issue of whether the Veteran's right knee and left knee disability existed prior to a period of active service.  Thus, the initial focus of the Board's analysis will be on this issue.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 C.F.R. § 3.304(b)(1).  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

Although the STRs note that the Veteran had undergone bilateral knee surgery prior to entering service, the November 1965 report of medical history noted there were no residuals.  STRs in December 1965 noted the defects of the Veteran's two knee operation but indicated the Veteran was not considered disabled.  STRs in July 1967 detailed the pre-active service bilateral knee surgeries, noting the Veteran had cartilage removed from the left knee in 1962 and cartilage removed from the right knee in 1963.  However, the note also indicated the Veteran did not have knee trouble for two years and that the Veteran was not considered disabled.  VA regulations expressly provide that the term "noted" denotes only such conditions as are recorded in examination reports, 38 C.F.R. § 3.304(b), and that history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Therefore, while it is clear the Veteran had a bilateral knee surgery prior to entering active service, examiners have indicated specifically that the condition was resolved at the pre-induction examination, there were no residuals (other than perhaps scars) and that there had been no knee trouble for two years, and that the Veteran was not considered disabled.  Therefore, the presumption of soundness applies in this case.

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that the disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  If this burden is met, then the claimant is not entitled to service connection benefits. 

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service. 

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  Cotant v. West, 17 Vet. App. 11 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).

Regarding the right knee, in this case, there is evidence that the Veteran's right knee disability pre-existed active service as noted by STRs in April 1969 indicating the Veteran had right knee pain intermittently since 1963 and that there was probable arthritis secondary to old injury.  STRs in April 1969 also noted the Veteran had repeated bouts of effusion of the right knee since 1963.  However, there is no evidence that clearly and unmistakably shows a lack of aggravation during service.  To the contrary, the Veteran's service treatment records reveal he repeatedly sought treatment for his right knee disability.  Therefore, the presumption of soundness has not been rebutted as there is not clear and unmistaken evidence that the Veteran's right knee disability was not aggravated by service, and the Veteran's claim must be considered a normal claim for service connection without consideration of a pre-existing right knee disability at the time of entrance into active service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Regarding the left knee, as indicated above, there are no residuals of a left knee disability at service entrance and nothing in service suggest a left knee disorder.  There is no objective documentation of left knee problems until years after service.  Any complaints in service relating to a knee issue were specifically in reference to the right knee.  The Board acknowledges the March 2017 private medical opinion that the Veteran's bilateral osteoarthritis of the knees is more likely than not service-connected due to injuries incurred during service and that his pre-existing knee injury was aggravated when he reinjured his knees during service.  However, the Board notes that regarding the left knee, the opinion was based on a false predicate; the opinion mistakenly found there were left knee complaints during service, specifically in April 1969.  However, a review of the STRs shows that there is only reference to a left knee surgery conducted prior to service.  Any reference to a possible interpretation of a left knee complaint in the STRs is a misreading of the record such as STRs in April 1969 that clearly noted bilateral joint line tenderness in the right knee.  Since the STRs fail to show there was a left knee disability that pre-existed service, the presumption of soundness has not been rebutted.  The Veteran's claim must be considered a normal claim for service connection without consideration of a pre-existing left knee disability at the time of entrance into active service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Service Connection

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with bilateral knee osteoarthritis.  See October 2016 VA Examination.  Accordingly, the first criterion for establishing service connection for both the right knee and left knee disability has been met.

Right and Left Knee Factual Background

STRs show that the Veteran twisted his right knee in April 1968 in which physical examination revealed swelling over the right knee.  April 1969 STRs noted the Veteran had repeated bouts of effusion of the right knee that required repeated drainage.  The Veteran also had complained of right knee instability.  April 1969 service treatment records noted the Veteran had right knee intermittent pain and probably had arthritis secondary to old injury.  An April 1969 evaluation of the right knee, where there was constant swelling and giving way, noted that x-rays revealed some spurring in the medial joint line and that there was bilateral joint line pain in the right knee.  The record noted an impression of probable mild early degenerative arthritis.  Another April 1969 STR noted an impression of chronic intermitting effusion in the right knee.  May 1969 service treatment records noted the Veteran had weekly evaluations and physical therapy on his right knee through June 1969.  July 1969 service treatment records noted the Veteran's knee was stronger but that the Veteran still complained of pain.  July 1969 service treatment records also noted the Veteran had hit his right knee in a motorcycle accident.  The examiner noted there was contusion in the right knee and noted there was slight effusion.  In September 1969, service treatment records noted that the Veteran's knee pain was about the same and that he had hurt his right knee while roller skating several weeks ago.  The record noted there was mild subpatellar crepitus in the right knee.  

An April 2011 VA examination noted the Veteran's reports that he underwent surgeries in the mid-1970's, specifically left knee internal repair in 1975 and right knee internal repair in 1976.  

An August 1996 Social Security Administration (SSA) treatment record noted the Veteran had been in a head-on collision with another vehicle in June 1996.  The Veteran sustained numerous injuries, to include severe fractures of his left femur.  He subsequently underwent surgery and physical therapy for his left leg.

A July 2001 SSA treatment record noted an impression of osteoarthritis in both knees.  

A July 2006 SSA treatment record noted x-ray reports of the left knee showed osteoarthritis and chondrocalcinosis. 

A July 2006 SSA treatment record noted the Veteran's long problem of knee injury.  The reviewing physician noted the knees were both injured multiple times back in high school playing football but the Veteran had been able to grin and bear those injuries.  The physician noted that over time, the Veteran developed a fair amount of arthritis in the right knee and had been told that a knee replacement would probably be need eventually.  In regard to the left leg, the physician noted the Veteran had suffered a severe fracture of his distal femur that was fixed with plate and screws.  Although the bone healed up well, there had been problems ever since with arthritis developing.  The physician noted an assessment of knee arthritis.  

A September 2007 SSA treatment record noted that x-ray reports of both knees revealed osteoarthritis, unchanged, and chondrocalcinosis.

In an April 2008 SSA treatment record, the Veteran reported neck pain, shoulder pain, wrist pain, elbow pain, back pain, leg pain, knee pain, and ankle pain that he felt was all related to his June 1996 motor vehicle accident.

In a May 2008 SSA treatment record, the Veteran stated that he experienced leg pain for the last 11 years and that his leg was shattered when he was involved in a head-on collision in June 1996.  He reported that he has had severe pain ever since.  

A June 2008 SSA treatment record noted the Veteran had been seen previously for bad knee pain.  The provider noted the Veteran had been involved in a car accident years ago and had suffered a fracture of the left distal femur that required open reduction internal fixation.  The provider noted the Veteran never had knee problems before then but since the accident has had severe knee pain and that x-rays showed severe end stage arthritis of both knees along with retained hardware.  The provider noted the Veteran would need knee replacements and removal of hardware at some point.  The Veteran claimed that none of this was present before the work-related accident.

SSA treatment records through 2010 noted the Veteran's bilateral knee osteoarthritis.

In March 2010, the Veteran submitted a statement in support of his claim.  He reported that while he was stationed at Little Creek, Virginia for U.D.T. Training, his right and left knee was injured severely.  The Veteran reported that after his knees were examined by medical personnel, he was told that his knees were subject to more severe injuries should he continue in training and was advised that he could have surgery to both knees, which the Veteran decided against.  The Veteran stated that at the time, participants were running more than 100 miles per week.  The Veteran was subsequently allowed to return to his fleet to finish his enlistment in the Navy.  

The Veteran was provided a VA examination in April 2011.  The April 2011 VA examiner noted after examination that he could not resolve the issue of whether the Veteran's right and left knee condition was as likely as not the same as or result of injury shown during active duty without resorting to mere speculation.  The examiner indicated that he could not determine to any degree of certainty which injury, surgical intervention, or aging factors contributed to Veteran's current bilateral knee conditions beyond the normal expected progression of disease.

In a July 2015 Board remand, the Board found that the April 2011 VA PTSD examination was inadequate since the VA examiner, a nurse practitioner, gave a diagnosis of bilateral knee strain, stating that there is insufficient data to support a more definitive diagnosis, despite the Veteran's submission of private treatment records by a specialist in sports medicine which gave a diagnosis of bilateral osteoarthritis of the knees as early as July 2001.  The VA examiner did not provide any discussion of the Veteran's private treatment, or why a diagnosis of osteoarthritis must be rejected.  The Board also noted the examiner did not address the issue of aggravation despite the Veteran's claim that his present knee disability was caused by several injuries sustained while in service and that there was evidence that the Veteran also injured both knees and required knee surgery prior to entering service.  The Board remanded, in part, for another VA examination of the knees.

Pursuant to the July 2015 Board remand, the Veteran was provided a VA examination in October 2016.  The October 2016 VA examiner diagnosed bilateral knee osteoarthritis.  After a thorough physical examination and review of the claims file, the examiner found that given the elapsed length of time since the twisting injury requiring physical therapy in 1969, about 27 years ago, to assign a disability of the right knee having resulted from military service would require resorting to speculation.  The examiner further found that there was no objective evidence that the 1969 pre-enlistment, bilateral medial meniscal tears were worsened by active service without resorting to speculation.  

In March 2017, the Veteran, through his attorney, submitted a private medical opinion in support of his bilateral knee condition claim.  The examiner noted that after a detailed review of the Veteran's claims file, opined that the Veteran's bilateral osteoarthritis of the knees was more likely than not service connected due to injuries incurred during service.  The examiner noted that the records clearly showed that the Veteran injured his knees prior to service and that his pre-existing knee injury was aggravated when he reinjured his knees during the service.  The examiner referenced several medical literatures noting that the current medical literature supported such a nexus, as it has established that traumatic injuries, like those experienced by the Veteran, often set off immunological reactions resulting in the onset of osteoarthritis, in many cases significantly later than the initial injury.  

A. Right Knee

As noted above, it is not in dispute that the Veteran currently receives treatment for, and has a diagnosis of, a right knee disability, and therefore there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  The remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.

The STRs show that the Veteran had ongoing complaints related to his right knee during active service and also had sustained right knee injuries.  Several STRs in April 1969 also noted an impression of probable arthritis in the right knee.  The Board highlights the similar nature of the Veteran's right knee disability during service of probable arthritis to that of a current diagnosis of right knee osteoarthritis, affording further evidence of a continuity of symptomatology in the right knee.  A SSA treatment record in July 2006 indicated the Veteran's continued long history of issues with the right knee since his right knee injury in high school and noted the Veteran had developed a fair amount of arthritis in the right knee over time, thereby indicating continue right knee symptomatology prior to the 1996 motor vehicle accident.  Additionally, a March 2017 private examiner opined that the Veteran's right knee osteoarthritis was more likely than not service connected due to injuries incurred during service.  The Board notes that given the speculative nature of the October 2016 VA examiner's opinion, the Board will not consider the opinion any significant probative value against the Veteran's claim.  The Board also acknowledges the June 2008 SSA treatment record in which the Veteran claimed he never had knee problems before his car accident at work.  However, when reviewing in conjunction with the July 2006 SSA treatment record, the claimed "lack of knee problems" prior to a work motor vehicle accident is in reference to the left knee.  Additionally, immediately prior to the claim, the June 2008 provider was specifically referencing the Veteran's left leg injury and subsequent treatments resulting from the car accident.  Thus, the Board finds that the June 2008 SSA treatment record does not refute the evidence of record indicating right knee symptomatology since service.

Accordingly, resolving reasonable doubt in favor of the claimant the Board concludes that service connection for a right knee disability is warranted.  Therefore, the claim is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Left Knee

After a review of all the evidence, the Board concludes that service connection for a left knee disability is not warranted.  

As noted above, in order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  While the evidence establishes a current left knee disability, the Board finds no competent evidence establishing an in-service event.  Accordingly, the Board finds that the second Shedden requirement has not been met.  

The Veteran's STRs do not show any treatment for, or reports of, an in-service incident or injury concerning his left knee.  The STRs noted the Veteran's left knee surgery prior to entering service, however, the record noted there were no left knee residuals upon entrance and that the left knee condition had been resolved prior to entering active service.  The Board does recognize the Veteran's statements as to the intense training he underwent that caused injury to his left knee and that he had made complaints related to his left knee to medical providers during active service.  Unfortunately, the Board finds the evidence of record shows otherwise.  Given that the STRs show the Veteran was not hesitant to make complaints of the right knee, thus showing the Veteran's willingness to seek treatment, and the lack of objective evidence as to the Veteran's claim of left knee complaints during service, the Board finds the Veteran's statements indicating continuity of symptoms not credible.

Furthermore, the Board notes that over the passage of time the Veteran has asserted another reason as to the cause of his left knee disability.  As noted above, SSA treatment records in April 2008 and June 2008 indicate that the Veteran's left knee disability stems from a June 1996 motor vehicle accident.  In April 2008, the Veteran indicated that he felt all of his physical pain, to include knee pain was related to the motor vehicle accident.  In June 2008, the Veteran indicated that he did not have left knee problems before the accident.  These records further support the lack of credibility regarding the Veteran's statements indicating continuity of symptoms since active service.  

Although there is a mention of a left knee procedure in 1975, this was based on the Veteran's reports and not any original medical documentation of such treatment.  The first medical record noting any left knee disability is in 1996, subsequent to the June 1996 motor vehicle accident.  Accordingly, the first treatment record for a left knee disability came more than two decades after service.  As noted above, the Board acknowledges the March 2017 private medical opinion that the Veteran's bilateral osteoarthritis of the knees is more likely than not service-connected due to injuries incurred during service and that his pre-existing knee injury was aggravated when he reinjured his knees during service.  However, the Board reiterates that regarding the left knee, the opinion was based on a false predicate; the opinion mistakenly found there were left knee complaints during service, specifically in April 1969.  Moreover, the opinion also failed to address the Veteran's severe left leg injury stemming from a June 1996 motor vehicle accident.  As such, the March 2017 opinion has little or no probative value regarding the left knee disability claim, as the examination is in essence based on false facts and failed to consider the Veteran's post-service left leg injuries.  Furthermore, the Board acknowledges the October 2016 VA examiner's opinion as speculative, as such, the Board will not consider the opinion any significant probative value against the Veteran's claim.  

Nevertheless, after reviewing the evidence of record, the Board finds no competent evidence establishing an in-service event or injury concerning the Veteran's left knee.  Accordingly, as the second Shedden element has not been met, the Veteran's claim for service connection for a left knee disability is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a left knee disability.  The claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

C. PTSD

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

If a Veteran's claimed stressor is related to a fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran claims he has PTSD due to traumatic experiences in active service.  One of those experiences was witnessing a helicopter accident on board his ship, USS Guadalcanal, in 1966.  The Veteran indicated among several casualties, his best friend was severely injured and subsequently died from the injuries and that his brother suffered severe mental distress due to the helicopter accident.  A review of the Veteran's military personnel records confirms the reported helicopter crash that resulted in several casualties in 1966.  The Veteran also submitted several newspaper articles that reported the helicopter crash aboard the USS Guadalcanal.  Military personnel records also confirm the Veteran and his younger brother were aboard the USS Guadalcanal during that time frame and confirm the Veteran's best friend was injured due to the 1966 helicopter crash.  Thus, the claimed in-service stressor has been verified.  The remaining question is whether the Veteran has PTSD due to that in-service stressor.

Private treatment records dated as early as October 2007 show a diagnosis of PTSD and continued treatment for the Veteran's symptoms by his psychiatrist and mental health providers through 2010.  The treatment records confirmed the Veteran's PTSD diagnosis.

In a March 2010 letter, the Veteran's treating psychiatrist stated that he had been seeing the Veteran since October 2007 on a weekly to biweekly basis as his psychiatrist.  The psychiatrist noted the Veteran had longstanding difficulties with posttraumatic stress disorder and anxiety disorder.  The provider noted the Veteran had symptoms of recurrences, nightmares, flashbacks, and feelings of anxiety and panic which started during his military service.  

Further March 2010 private treatment records noted the Veteran presented with symptoms consistent due to war zone history and trauma.  

A March 2010 VA treatment record noted that at an initial psychiatry assessment, the Veteran reported being psychiatrically hospitalized in 1969 during active service and in 1981.  The Veteran reported his in-service trauma/PTSD history which included the mental and physical abuse he sustained during boot camp by his commanding officer and the helicopter crash during service that killed two of his best friends and caused his brother to be mentally distraught.  After the assessment, the reviewing psychiatrist diagnosed PTSD and depression, not otherwise specified.  

At an April 2011 VA examination, the VA examiner conducted a psychological assessment and concluded that it was beyond the scope of the examination to fully evaluate the Veteran's symptoms, and given the score on the structured inventory for malingered symptomatology (SIMS), endorsement of his symptoms was in question.  The VA examiner further explained that a current diagnosis of PTSD was not possible due to unreliable self-report and positive findings on the SIMS, calling into question the Veteran's response style.  The VA examiner then gave a diagnosis of major depression with psychotic features which she opined was consistent with the Veteran's presentation, history of hospitalizations, and other past treatment.  

VA treatment records from 2010 to 2015 noted the Veteran's continued treatment for his PTSD and have also continued to confirm his PTSD diagnosis.

At an October 2016 VA examination, the examiner noted the Veteran did not report experiencing any symptoms indicative of PTSD at the time of examination.  The examiner noted that a review of the record showed evidence of a history of depression.  The examiner opined that the Veteran's depressive disorder was related to his prior military service based on a review of the records and the Veteran's self-report.

The Board finds that the April 2011 and the October 2016 VA examiners failed to address the evidence of record that notes the Veteran's diagnosis of PTSD.  The Board acknowledges that the October 2016 VA examiner mentioned the prior diagnosis of PTSD.  However, neither examiner provided a reasoned explanation for rejecting a prior diagnosis of PTSD, when previous VA and private clinicians have found such a diagnosis stemming from the Veteran's reported in-service stressors.  As such, the Board finds little probative value in the April 2011 and October 2016 VA opinions.  Additionally, the Board notes that diagnosis of PTSD stemming from the Veteran's in-service stressor by the Veteran's private psychiatrist, who had treated the Veteran on a weekly and/or biweekly basis for several years, and the VA providers, who treated the Veteran from 2010 to 2015 for his PTSD, more probative than that of the VA examiners, who have spent comparatively little time assessing the Veteran's condition.

In sum, given the record contains medical opinions linking the Veteran's diagnosis of PTSD to the reported verified in-service stressor during the period on appeal, and the negative VA opinions of record are found to have little probative value, the Board finds that resolving reasonable doubt in the Veteran's favor, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for right knee disability is granted.

Service connection for left knee disability is denied.

Service connection for is PTSD granted.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


